PER CURIAM.
The state seeks review of the trial court’s order granting appellee Hager’s motion to suppress evidence. After a careful consideration of the record, arguments, and the applicable law, we find no error in the trial court’s decision. A “founded” suspicion would be necessary to justify the actions of the police officer in this case. In fact, the record reflects that the police officer had no more than a “bare” or “mere” suspicion of illegal activity. The trial court properly granted Hager’s motion to suppress. Mullins v. State, 366 So.2d 1162 (Fla.1978), cert. denied, 444 U.S. 883, 100 S.Ct. 173, 62 L.Ed.2d 113 (1979); Coladonato v. State, 348 So.2d 326 (Fla.1977); Wilson v. State, 433 So.2d 1301 (Fla. 2d DCA 1983); R.B. v. State, 429 So.2d 815 (Fla. 2d DCA 1983); Kearse v. State, 384 So.2d 272 (Fla. 4th DCA 1980).
AFFIRMED.
GRIMES, A.C.J., and SCHEB and RYDER, JJ., concur.